Powell, J.
1. Where the relation of landlord and tenant exists, the title to crops grown on the rented land is in the tenant, and not in the landlord; the latter has only a lien for his rent.
2. Where the tenant disposes of crops grown on the rented land to the injury of the landlord, the offense is not larceny, but is a violation of a different provision of the Penal Code.
3. The landlord can not acquire title to the crops grown on the rented land simply by taking possession of them. He therefore can not by his own act, without the consent of the tenant, acquire such title to the crops grown on the rented premises as would support an indictment for larceny against the tenant for taking an'd' carrying away the crop. Neal v. Smith, 123 Ga. 26 (50 S. E. 922) ; Hall v. McGaughey, 114 Ga. 405 (40 S. E. 246). ’ Judgment reversed.